 


109 HR 3262 IH: Employee Verification Accountability Act
U.S. House of Representatives
2005-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3262 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2005 
Mrs. Blackburn introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To modify the civil money penalties incurred for unlawful employment of aliens. 
 
 
1.Short titleThis Act may be cited as the Employee Verification Accountability Act. 
2.Civil money penalties for unlawful employment of aliensSection 274A(e)(4)(A) of the Immigration and Nationality Act (8 U.S.C. 1324a(e)(4)(A)) is amended to read as follows:  
 
(A)shall require the person or entity to cease and desist from such violations and to pay a civil penalty in an amount of $10,000 for each unauthorized alien with respect to whom a violation of either of such subsections occurred; and.  
 
